Opinión disidente del
Juez Asociado Señor Negrón Fernández,
en la cual concurre el Juez Asociado Señor Marrero.
14 de diciembre de 1956.
No estuve conforme con la revocación de la sentencia en este caso y oportunamente consigné mi voto disidente. Ha-biéndose producido dicha revocación por una mayoría del Tri*669bunal dividida entre sí, exponiéndose en opiniones separadas fundamentos de distinta índole conducentes al mismo resul-tado, creo oportuno también exponer ahora brevemente las razones en que fundé mi disenso.
Al acusado en este caso se le imputó el que “ilegal, mali-ciosa, criminal, voluntariamente y a sabiendas, siendo un co-munista activo . .., hizo manifestaciones y propaganda a dis-tintos grupos de personas en las cuales fomentó, abogó, acon-sejó y predicó la necesidad, deseabilidad y conveniencia de de-rrocar, paralizar y destruir el gobierno insular de Puerto Rico y las subdivisiones políticas de éste por medio de la fuerza y la violencia, todo ello realizado por el aquí acusado en mo-mentos en que se desarrollaba en Puerto Rico una revuelta impulsada por miembros de una agrupación denominada ‘Partido Nacionalista de Puerto Rico’ encaminada dicha re-vuelta a conseguir la separación de Puerto Rico de los Estados Unidos por medio de la fuerza y la violencia”. (Bastardillas nuestras.)
No podemos pasar por alto una circunstancia significativa que, a mi juicio, hace inaplicable aquí la decisión en Pennsylvania v. Nelson, 350 U. S. 497, la cual se invoca para sostener que el delito imputado al apelante está fuera de la órbita de la Ley 53 de 10 de junio de 1948: (1) que los hechos a él im-putados — fomentar, abogar, aconsejar y predicar la necesi-dad, deseabilidad y conveniencia de derrocar, paralizar y des-truir el Gobierno Insular de Puerto Rico y las subdivisiones políticas de éste por medio de la fuerza y la violencia — fueron realizados en momentos en que se desarrollaba una revuelta, impulsada por miembros del Partido Nacionalista, encami-nada al mismo fin y por los mismos medios.
Si eñ este caso no se hubiera alegado ni se hubiere probado que hechos de tal naturaleza ocurrieron mientras estaba en marcha una revuelta nacionalista, en la que se usaba la fuerza *670y la violencia para derrocar el Gobierno Insular, yo hubiera estado inclinado a convenir en que bajo la decisión de Pennsylvania v. Nelson, supra, la jurisdicción para procesar y juzgar al aquí apelante podía haber correspondido exclusivamente a la Corte de Distrito de los Estados Unidos para Puerto Rico. Pero bajo las alegaciones y los hechos de este caso, él fué, a mi juicio, propiamente juzgado por el tribunal de instancia. El apelante — que admitió en su propio testimonio al declarar en el tribunal a quo que era un comunista activo y que hacía propaganda comunista desde hacía muchos años — aprovechó el momento en que se desarrollaba en toda su plenitud la re-vuelta armada de los nacionalistas, para abogar con su pala-bra por el derrocamiento del Gobierno Insular por medio de la fuerza y la violencia. Tales prédicas constituían una fuerza coactiva e incitadora para la continuación de la re-vuelta ya en marcha, encaminada al derrocamiento del Go-bierno Insular por los medios violentos que se estaban em-pleando en ese mismo instante. En tal situación, no importa que' su prédica obedeciera a los objetivos de la conspiración co-munista, su actividad dejó de ser un factor aislado para tor-narse en ingrediente activo de la conspiración en proceso de desarrollo incitando al objetivo inmediato de ésta, en plena ejecución.
El caso de Nelson no puede impedir en este caso, bajo tales circunstancias, el ejercicio de nuestra jurisdicción. Las pré-dicas del apelante, si bien respondían al objetivo de la conspi-ración comunista para el derrocamiento de nuestro Gobierno, se integraron a la actividad ostensible de otra conspiración, aunque objetivo no comunista, pero'con el mismo fin inmediato.
Independientemente del objetivo a que obedecieran las prédicas del apelante — conspiración comunista para 'estable-cer una república de ese tipo mediante el derrocamiento del Gobierno Insular — -su actividad se sumó a la otra conspiración —la nacionalista — y en ambas, según quedó establecido por la prueba, el objetivo común inmediato era el derrocamiento del gobierno constituido de Puerto Rico por medio de-la fuerza y *671la violencia. No puede .medirse nuestra autoridad para pro-cesar al apelante por infracción a nuestras leyes por la fina-lidad remota que alentó su prédica cuando hay, como en este caso, una finalidad inmediata que la puso en marcha, apro-vechando la oportunidad que otra conspiración, en pleno desa-rrollo, le ofrecía.
Cualquiera que resulte ser el efecto de la decisión del caso de Nelson en la autoridad de los estados de la Unión para per-seguir actividades subversivas comunistas dirigidas al derro-camiento de gobiernos estatales, no puede negarse a Puerto Rico, bajo los hechos de este caso, autoridad para proteger su propio gobierno contra el peligro de ese derrocamiento, cuando la propaganda comunista se integra — y no meramente coincide — por su propia e inherente condición subversiva, apro-vechando una ocasión propicia, a actividades nacionalistas de fuerza y violencia desatadas en una tentativa ostensible de derrocamiento. Negarle esa autoridad para proteger su pro-pio gobierno contra ese peligro, en las circunstancias peculia-res de la realidad puertorriqueña, sería reducirle a la impo-tencia por postración jurídica y a la vez restar al esfuerzo nacional — en la limitada esfera en que concurriría — un aliado de incalculable valor en su integrada lucha contra la conspi-ración comunista.
Opinión separada
del Juez Asociado señor Belaval.
14 de diciembre de 1956.
No estoy conforme con la ilustrada opinión del compañero Juez Asociado Sr..Sifre, en el sentido, que el caso de Pennsylvania v. Nelson, 350 U. S. 497, nos ha despojado de nuestra facultad en este caso, por haber cubierto el Congreso de los Estados Unidos, el campo de la sedición y actos subversivos mediante legislación a tal efecto. Creo, por el contrario, que debemos aplicar en esta situación de hechos, el caso de People of Puerto Rico v. Shell Company (P. R. ) Ltd., 302 U. S. 253, en el cual se consagró el principio, que a pesar de estar el *672campo cubierto por el Congreso de los Estados Unidos, nuestra Asamblea Legislativa podía adoptar un estatuto similar de acuerdo con nuestras realidades locales. Por más que he tra-tado de razonar el problema, no veo qué conflicto pueda haber eji dejar a cada uno de los pueblos, enfocar el comunismo con-temporáneo, de acuerdo con sus propias urgencias y peculia-ridades. El caso de Nelson está resuelto a base de la filosofía práctica de unificar la acción del Gobierno Federal dentro de la peculiar composición de estados semi-soberanos que consti-tuyen la nación norteamericana. Pero no creo que esa filoso-fía práctica resulte tan sabia cuando se aplica a Puerto Rico. Puede ser que en determinado momento, lo que resulte acon-sejable en Estados Unidos, no lo resulte para Puerto Rico y viceversa. Además no me parece prudente en este momento, ante un posible conflicto entre la legislación norteamericana y la nuestra, aplicar el anterior principio de relación federal, que ya — en cuanto a nosotros se refiere — resulta totalmente obsoleto.
En este aspecto, prefiero el enfoque del problema contenido en la opinión del Juez Presidente, Sr. Snyder.

La Ley núm. 13 de 20 de diciembre de 1950, enmendatoria de la Núm. 53, no es de aplicación por ser posterior a los hechos en que se fundó la acusación.